t c memo united_states tax_court johnnie ann holliday petitioner v commissioner of internal revenue respondent docket no 5544-o1l filed date johnnie ann holliday pro_se ann m welhaf for respondent memorandum opinion cohen judge the within proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or petitioner contends that the determination was invalid because the appeals officer did not deliver to her at the time of the sec_6320 hearing certain documents that she demanded in her request for a hearing - - unless otherwise indicated all section references are to the internal_revenue_code as amended background petitioner resided in phoenix arizona at the time that she filed her petition in this case in response to a notice of filing federal_tax_lien for and petitioner sent to the internal_revenue_service irs office of appeals a request for a hearing dated date the request contained language challenging petitioner’s tax_liability and irs procedures but did not address alternative methods of collection a hearing was held date in response to petitioner’s request the appeals officer commenced the hearing by stating that the purpose of the hearing was to explore collection alternatives to the outstanding tax_liability for the tax periods and petitioner’s husband spoke for petitioner at the hearing the appeals officer stated that he had requested the form_4340 certificate of assessments payments and other specified matters and would mail it to petitioner when it became available petitioner’s husband asserted that the form had to be provided at the hearing petitioner’s husband argued that the irs agency generally files bogus tax returns for people petitioner was not required to file a tax_return and petitioner had not received a valid notice_of_deficiency after the hearing and before the date of the notice_of_determination the appeals officer sent to petitioner a mf tra-x the appeals officer testified at trial qo by respondent’s counsel and explain to me what the difference between a mftra-x is and the tax x module that you’ve already testified you looked at a by appeals officer the mftra-x is a user- friendly transcript of the taxpayer’s account it is in plain english it’s in understandable terms whereas the tax module is not o does it contain--what kind of information does it contain a the mftra-x contains the taxpayer’s name the taxpayer’s identification_number the type of tax that is owed the date of the assessment and the amount of the assessment qo why did you mail those to the taxpayers opposed to the 4340s a well the mftra-x and the they’re both obtained from idrs and the mftra-x is retrievable faster than a and i also figured that because it obtained sic the same information i would forward the mftra-x to the taxpayers q did you forward that to her prior to the date that the notice_of_determination was issued in this case a yes i did q can you explain to the court what is the difference between a mftra-x and a form a there’s relatively little difference the major difference is that the is certified by the irs whereas the mftra-x is not q4e- on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioner the notice stated in part during your hearing your arguments consisted of disputing the assessment notice_and_demand and receipt of the statutory_notice_of_deficiency as explained to you during your hearing you did not file your tax returns for the periods and and therefore the service filed returns for you based on information filed with the irs such as and w-2 information a statutory_notice_of_deficiency was mailed to you at your last_known_address therefore per sec_6330 b you cannot challenge the amount or existence of the liability at your request a transcript of your account will be sent to you verifying the legality of the assessment and the fact that payment has not been made you offered no collection alternatives in your hearing even though you were requested to do so you offered no other collection alternatives or challenges to the appropriateness of the collection actions and because you offered no collection alternatives to the lien and would not provide financial information so collection alternatives to the lien could be considered it is the determination of the appeals_office that the director of the service_center was correct when he determined the lien should be filed in the petition and in a subsequently filed motion to dismiss for lack of jurisdiction petitioner alleged among other things that the appeals officer was biased because he notified her that arguments in her request for a hearing were frivolous and without merit the appeals officer tried to intimidate her with threat of court sanctions the appeals officer did not produce verification from the secretary - - that the requirements of any applicable law or administrative procedure have been met the appeals officer could not produce any_tax return that could have served as the basis for any such alleged assessment she had a right to challenge the existence of the underlying tax_liability because she did not receive a valid notice_of_deficiency and there was no statute establishing an underlying liability contemporaneously with filing the petition in this case petitioner filed a motion to dismiss for lack of jurisdiction contending that the determination in this case was invalid as a matter of law because she did not receive a proper hearing respondent objected to petitioner’s motion to dismiss in petitioner’s response to respondent’s objections to motion to dismiss for lack of jurisdiction petitioner asserted respondent argues that petitioner received a valid statutory_notice_of_deficiency that notices received by petitioner were invalid before i did anything with respect to the notice i first established whether or not it was sent pursuant to law whether or not it had the force and effect of law and whether mr cox had any authority to send me the notice in the first place petitioner’s motion to dismiss was denied the court found that the determination_letter was valid for purposes of invoking the court’s jurisdiction in this case prior to trial respondent sent to petitioner forms certified date prior to trial petitioner filed a -- - motion in limine seeking to prevent respondent from using any document or record or presenting any testimony not presented during the hearing the motion in limine was denied and during the trial petitioner repeated her objection to each document offered by respondent during the trial petitioner conceded that she had received the statutory_notice_of_deficiency but asserted that it was not valid a copy of the notice_of_deficiency that was received in evidence at trial shows that the notice was sent to the same address used by petitioner in this case the notice determines deficiencies for and and additions to tax under sec_6651 and sec_6654 discussion upon review of the entire record in this case it is apparent that there is no merit to petitioner’s contention that the statutory notice sent to her for and was invalid petitioner has not shown in fact or as a matter of law that there was any defect in the assessment that gave rise to the lien that was the subject of the request for a hearing the only issue to be decided is whether the appeals officer abused his discretion by sending the notice_of_determination after failing to deliver to petitioner at the hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met - the requirement of a verification is set forth in sec_6330 and has been the subject of recent tax_court opinions in 115_tc_35 and in lunsford v commissioner t cc we held that reliance by an appeals officer on form_4340 to verify the assessments was not an abuse_of_discretion in 118_tc_162 we held that where respondent provides the taxpayer with forms after the hearing and before trial and the taxpayer does not show any irregularity in the assessment procedure and is not therefore prejudiced the failure to provide the forms at the hearing did not invalidate the determination to proceed with the collection we also held that reliance on transcripts other than forms during the hearing even where copies were not provided to the taxpayer was not an abuse_of_discretion see duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 we conclude that respondent’s determination was not an abuse_of_discretion decision will be entered for respondent
